IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-68,330-01


EX PARTE SIDNEY KEITH ANTHONY GRAHAM, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NUMBER F94-28369 IN CRIMINAL DISTRICT COURT NO. 2
FROM DALLAS COUNTY



 Per curiam.

O R D E R



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq.  Applicant was convicted
of the felony offense of forgery, and punishment was assessed at ten years' confinement. 
Applicant's direct appeal was dismissed for want of jurisdiction.  Graham v. State, No. 10-95-123-CR (Tex. App.-Waco, delivered December 19, 1995).
	The Court received this writ application on August 28, 2007.  On September 12, 
2007, this Court dismissed it, stating the sentence had discharged.  However, the records of
the Texas Department of Criminal Justice indicate that this sentence will not discharge until
December 2009.  This Court has determined that the writ was dismissed in error.  After
reconsideration on its own motion, the Court finds that the application should have been
denied on the merits.  Accordingly, the Court withdraws its prior order dismissing this
application and enters an order denying this application.
	Applicant's writ application is denied.

DELIVERED: November 19, 2008

DO NOT PUBLISH